BRITT, Judge.
By the sole assignment of error argued in his brief, defendant contends the trial court erred in allowing Police Officer Henderson, over objection, to state that he obtained a confession from Kenneth Aaron.
It will be noted that defendant was tried separately from Jones and Aaron. On direct examination Officer Henderson, without objection, related statements made to him by Jones which implicated defendant in all four cases. On redirect examination, Henderson, over defendant’s objection, stated that he obtained a confession from Aaron but did not relate at that time what Aaron had told him. When the State did not present Aaron as a witness, defendant called him and at that time he denied making any confession. As a rebuttal witness for the State, Henderson, without objection, testified to the effect that Aaron’s confession was in the form of agreeing with incriminating statements made in his presence by Jones. The police did not get a signed statement from Aaron.
There are many reasons why the assignment has no merit but we will discuss only one. It is well settled that ordinarily the admission of testimony over objection is harmless when testimony of the same import is theretofore or thereafter admitted without objection. 3 Strong, N. C. Index 2d, Criminal Law § 169 and cases therein cited. When he was called as a rebuttal witness, Officer Henderson testified, without objection, that while Jones was making his statements with respect to the offenses, police would periodically stop Jones, ask Aaron if the statement was correct, and Aaron would answer in the affirmative. In view of this testimony, we can perceive no possible way *180that defendant was prejudiced by the bare statements of Officer Henderson that Aaron “confessed.”
We hold that defendant received a fair trial free from prejudicial error.
No error.
Judges Parker and Clark concur.